86 F.3d 1156
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie ROBINSON, Plaintiff-Appellant,v.HENRY FORD HEALTH SYSTEMS, Defendant-Appellee.
No. 95-1136.
United States Court of Appeals, Sixth Circuit.
May 31, 1996.

Before:  NORRIS and COLE, Circuit Judges;  HULL, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Jimmie Robinson, as personal representative of the estate of decedent Laverne Robinson, appeals the district court's grant of summary judgment in favor of Henry Ford Health Systems in this action arising from the treatment of Laverne Robinson at the Henry Ford Hospital.   This case was initially brought in state court, but was removed to federal court due to the federal theories asserted by Robinson.   After a scheduling order had been entered and discovery had commenced, Robinson filed a motion requesting dismissal of his federal claims and remand to state court of the remaining state law claims.   Henry Ford subsequently filed a motion for summary judgment on all state and federal claims asserted by Robinson.   The district judge granted summary judgment in favor of Henry Ford without addressing Robinson's motion for voluntary dismissal.


2
On appeal, the issues are (1) whether the district court erred in granting summary judgment on Robinson's state law claims;  and (2) whether the district court should have first addressed Robinson's motion to dismiss voluntarily his federal claims before granting summary judgment.


3
After hearing oral argument of counsel and carefully considering the record and briefs filed herein, we are not persuaded that the district court abused its discretion in first considering the summary judgment motion or that it erred in granting summary judgment for the defendant.   Accordingly, we AFFIRM the district court for the reasons set out in its opinion and order dated December 29, 1994.



*
 The Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee, sitting by designation